Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10746882. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following illustration.

Application:16931903 claim1 
Patent/co-pending application:10746882 claim 1


generating first coherent in-phase (I) correlations and first coherent quadrature (Q) correlations by summing coherent complex signal samples over a first time period;
generating first coherent in-phase (I) correlations and first coherent quadrature (Q) correlations by summing coherent complex signal samples over a first time period;
generating second coherent I correlations and second coherent Q correlations by summing the generated first coherent I correlations and the generated first coherent Q correlations over a second time period longer than the first time period;
generating second coherent I correlations and second coherent Q correlations by summing the generated first coherent I correlations and the generated first coherent Q correlations over a second time period longer than the first time period;
determining whether there is carrier phase lock; in response to determining that there is no carrier phase lock, phase-rotating the second coherent I correlations and the second coherent Q correlations to align the second coherent I correlations and the second coherent Q correlations to a common reference plane; and
If there is no carrier phase lock, phase-rotating the second coherent I correlations and the
second coherent Q correlations to align the second coherent I correlations and the second
coherent Q correlations to a common reference plane; and
generating third coherent I correlations and third coherent Q correlations by summing the generated second coherent I correlations and the generated second coherent Q correlations over a third time period longer than the second time period.
generating third coherent I correlations and third coherent Q correlations by summing the
generated second coherent I correlations and the generated second coherent Q correlations over a
third time period longer than the second time period.


The step of “determining whether there is carrier phase lock; in response to determining that there is no carrier phase lock” is considered the same step as “If there is no carrier phase lock” since the word if implies a determining step performed. Independent claim 15 also uses the same language as claim 1. 
For the dependent claims 2-14 and 16-20, it is statutory word by word same claims as the patented case 10746882.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the immediate application only applies to a condition “determining whether there is carrier phase lock; in response to determining that there is no carrier phase lock, phase-rotating…”. There is a condition when the invention might not work or into an indefinite situation which is when there is a carrier phase lock. The claim needs to specify a corresponding step/function after a determining is performed.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov